852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward P. WOLFRAM, et al. Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-1137.
United States Court of Appeals, Sixth Circuit.
June 10, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
The Commissioner moves to dismiss this appeal for improper venue, or in the alternative, to transfer this action to the Ninth Circuit Court of Appeals.  The petitioners have not responded to the motion.


2
Upon consideration, it is ORDERED that this appeal is transferred to the Ninth Circuit Court of Appeals.